                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                                 CASE NO. 3:18cr83/MCR

LYTLE STEPHEN, JR.
                                   /

                      FINAL ORDER OF FORFEITURE

      This matter is before the Court on the Government’s Motion for Entry of Final

Order of Forfeiture by the United States of America. On August 21, 2018, an

Indictment was filed against the defendant, charging him with being a felon in

possession of a firearm, in violation of Title 18, United States Code, Sections

922(g)(1) and 924(a)(2). The Indictment included a Criminal Forfeiture provision,

pursuant to Title 18, United States Code, Section 3665.

      The Government seeks the forfeiture of the following property:

      A.    Taurus Pub DEF Judge Poly Revolver, CAL: 45/410, SN:
            FU642737;
      B.    Smith & Wesson SD40VE Pistol, CAL: 40, SN: FXN5998; and
      C.    19 rounds of assorted ammunition, CAL: Unknown.

      The United States is entitled to possession of the above-described property

pursuant to Title 18, United States Code, Section 3665; and


                                         1
      WHEREAS, on February 19, 2019, the defendant pled guilty to the lesser

included offense to Count One (Simple Possession of a Controlled Substance, in

violation of Title 21, United States Code, Section 844); Counts Two – Possessing a

Firearm in furtherance of a drug-trafficking crime, in violation of Title 18, United

States Code, Section 924(c)(1)(A); and Count Three – Possession of a firearm by a

convicted felon, in violation of single count in the Indictment and the firearms and

ammunition are subject to forfeiture as property involved in Counts Two and Three

pursuant to Title 18, United States Code, Section 3665; and

      WHEREAS, on March 5, 2019, a Preliminary Order of Forfeiture was entered.

Pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Certain Admiralty or

Maritime Claims and Asset Forfeiture Actions, notice of the forfeiture action was

published on an official internet government forfeiture site for at least 30 consecutive

days. No person or entity has filed a claim setting forth their interest in the property.

      IT IS ORDERED that the above-described property is condemned and

forfeited to the United States.

      SO ORDERED on May 22, 2019.

                                          s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE


                                           2
